--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version


PLEDGE AND SECURITY AGREEMENT

DATED AS OF December 19, 2019

AMONG

BETTER CHOICE COMPANY INC.,
as Borrower

CERTAIN SUBSIDIARIES OF BETTER CHOICE COMPANY INC.
FROM TIME TO TIME PARTY HERETO
as Grantors

and

BRIDGING FINANCE INC.,
as Administrative Agent
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
   
SECTION 1
DEFINITIONS
1
       
1.1
General Definitions
1
         
1.2
Definitions; Interpretation
8
       
SECTION 2
GRANT OF SECURITY
8
       
2.1
Grant of Security
8
         
2.2
Certain Limited Exclusions
10        
SECTION 3
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
10
       
3.1
Security for Obligations
10
         
3.2
Continuing Liability Under Collateral
11
       
SECTION 4
REPRESENTATIONS AND WARRANTIES AND COVENANTS
11
       
4.1
Generally
11
         
4.2
Equipment and Inventory
15
         
4.3
Accounts
17
         
4.4
Investment Related Property
19

         
4.5
Material Contracts
27
         
4.6
Letter of Credit Rights
28
     
 
4.7
Intellectual Property
28
         
4.8
Commercial Tort Claims
33
       
SECTION 5
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS
33
       
5.1
Access; Right of Inspection
33
         
5.2
Further Assurances
34
         
5.3
Additional Grantors
35
       
SECTION 6
ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT
35
       
6.1
Power of Attorney
35
         
6.2
No Duty on the Part of Administrative Agent or Secured Parties
36
       
SECTION 7
REMEDIES
37
       
7.1
Generally
37
         
7.2
Application of Proceeds
38

         
7.3
Sales on Credit
39

         
7.4
Deposit Accounts
39

         
7.5
Investment Related Property
39

         
7.6
Intellectual Property
39

         
7.7
Cash Proceeds
42




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continues)
Page
     
SECTION 8
ADMINISTRATIVE AGENT
42
     
SECTION 9
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
43
     
SECTION 10
STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM
43
     
SECTION 11
MISCELLANEOUS
44
     
SCHEDULE 4.1
— INFORMATION
     
SCHEDULE 4.2
— LOCATION OF EQUIPMENT AND INVENTORY
     
SCHEDULE 4.4
— INVESTMENT RELATED PROPERTY
     
SCHEDULE 4.6
— DESCRIPTION OF LETTERS OF CREDIT
     
SCHEDULE 4.7
— INTELLECTUAL PROPERTY - EXCEPTIONS
     
SCHEDULE 4.8
— COMMERCIAL TORT CLAIMS
     
EXHIBIT A
— PLEDGE SUPPLEMENT



ii

--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of December 19, 2019 (this
“Agreement”), among BETTER CHOICE COMPANY INC., a Delaware corporation
(“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER from time to time party hereto as
grantors (such Subsidiaries, together with Borrower, the “Grantors”), the
Lenders from time to time a party hereto, and BRIDGING FINANCE INC., as
administrative agent for the Secured Parties (as herein defined) (in such
capacity as administrative agent, “Administrative Agent”).
 
RECITALS:
 
WHEREAS, reference is made to that certain Loan Facilities Letter Agreement,
dated as of the date hereof (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Facilities
Agreement”), by and between Borrower, Holdings, certain Subsidiaries of Borrower
from to time to time party thereto as Guarantors, the Lenders from time to time
party thereto, and Bridging Finance Inc. in its capacity as Administrative
Agent;
 
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Facilities Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Credit Documents as set forth
herein; and
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Administrative Agent agree
as follows:
 
SECTION 1        DEFINITIONS.
 
1.1          General Definitions. In this Agreement, the following terms have
the following meanings:
 
“Account Debtor” means each Person who is obligated on an Account.
 
“Accounts” means all “accounts” as defined in Article 9 of the UCC.
 
“Additional Grantors” has the meaning assigned in Section 5.3.
 
“Administrative Agent” has the meaning set forth in the preamble.
 
“Agreement” has the meaning set forth in the preamble.
 
“Borrower” has the meaning set forth in the recitals.
 
“Cash Proceeds” has the meaning assigned in Section 7.7.
 
“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC,
including, without limitation, “electronic chattel paper” or “tangible chattel
paper”, as each term is defined in Article 9 of the UCC.
 
“Collateral” has the meaning assigned in Section 2.1.
 

--------------------------------------------------------------------------------

“Collateral Account” means any account established by the Administrative Agent
and designated as the Collateral Account for purposes hereof.
 
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer files, computer printouts, drives, disks and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
 
“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Commercial Tort Claims” means all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement).
 
“Commodities Accounts” means all “commodity accounts” as defined in Article 9 of
the UCC and includes, without limitation, all of the accounts listed on Schedule
4.4 under the heading “Commodities Accounts” (as such schedule may be amended or
supplemented concurrently with delivering quarterly financials pursuant to
Section 18(s)(ii) of the Facilities Agreement).
 
“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.7(B) (as such schedule may be amended or supplemented concurrently
with delivering quarterly financials pursuant to Section 18(s)(ii) of the
Facilities Agreement).
 
“Copyrights” means all United States copyrights (including community designs),
including but not limited to copyrights in software and databases, and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications referred to in Schedule 4.7(A) (as such
schedule may be amended or supplemented concurrently with delivering quarterly
financials pursuant to Section 18(s)(ii) of the Facilities Agreement), (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.
 
“Credit Date” means any date on which any amount is borrowed under either of the
Facilities.
 
“Deposit Accounts” means all “deposit accounts” as defined in Article 9 of the
UCC and includes, without limitation, all of the accounts listed on Schedule 4.4
under the heading “Deposit Accounts” (as such schedule may be amended or
supplemented concurrently with delivering quarterly financials pursuant to
Section 18(s)(ii) of the Facilities Agreement).
 
- 2 -

--------------------------------------------------------------------------------

“Documents” means all “documents” as defined in Article 9 of the UCC.
 
“Equipment” means all “equipment” as defined in Article 9 of the UCC, including
but not limited to (i) all machinery, manufacturing equipment, data processing
equipment, computers, office equipment, furnishings, furniture, appliances,
fixtures and tools (in each case, regardless of whether characterized as
equipment under the UCC) and (ii) all accessions or additions thereto, all parts
thereof, whether or not at any time of determination incorporated or installed
therein or attached thereto, and all replacements therefor, wherever located,
now or hereafter existing, including any fixtures.
 
“Excluded Account” means, with respect to each Credit Party each (i) payroll
account of such Person so long as the funds on deposit therein at any time do
not exceed the then aggregate accrued payroll obligations of such Person,
(ii) Deposit Account maintained in connection with an employee benefit plan
provided to such Person’s employees to the extent the funds on deposit therein
are held for the benefit of such Person’s employees and are not the assets of
such Person, (iii) tax withholding or fiduciary account not otherwise described
in this definition, (iv) client custodial accounts, (v) zero balance accounts,
(vi) other Deposit Accounts with balances which shall not at any time exceed
$100,000 in the aggregate for all such accounts at any one time, and (vii) any
other Deposit Account that the Administrative Agent, in its sole discretion, may
designate.
 
“Excluded Deposit Account” means any Deposit Account that is an Excluded
Account.
 
“Excluded Property” has the meaning set forth in Section 2.2 hereof.
 
“Excluded Securities Account” means any Securities Account that is an Excluded
Account.
 
“Facilities Agreement” has the meaning set forth in the recitals.
 
“General Intangibles” means all “general intangibles” as defined in Article 9 of
the UCC, including “payment intangibles” also as defined in Article 9 of the UCC
and includes, without limitation, all interest rate or currency protection or
hedging arrangements, all tax refunds, all licenses, permits, concessions and
authorizations, and all Intellectual Property (in each case, regardless of
whether characterized as general intangibles under the UCC).
 
“Goods” means all “goods” as defined in Article 9 of the UCC.
 
“Grantors” has the meaning set forth in the preamble.
 
“Grantor Software” means all Software that is owned by any Grantor and used in
the conduct of the business of any Grantor, including without limitation,
all (i) programs used in any Grantor’s provision of any products, Software or
service offerings to customers and/or end users, including any programs
incorporated in, or integrated or bundled with, any such products, Software or
service offerings, (ii) programs intended for license to customers and/or end
users, and (iii) programs, libraries, modules and other materials used by any
Grantor in the development, design, construction and testing of any of the
programs described in (i) or (ii) above.
 
- 3 -

--------------------------------------------------------------------------------

“Instruments” means all “instruments” as defined in Article 9 of the UCC.
 
“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
 
“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Administrative Agent is the loss payee thereof) and
any key man life insurance policies.
 
“Inventory” mans all “inventory” as defined in Article 9 of the UCC, including
but not limited to all goods held for sale or lease or to be furnished under
contracts of service or so leased or furnished, all raw materials, work in
process, finished goods, and materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in any Grantor’s business; all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind; and all goods which are returned to or repossessed by any
Grantor, all computer programs embedded in any goods and all accessions thereto
and products thereof (in each case, regardless of whether characterized as
inventory under the UCC).
 
“Investment Accounts” means the Collateral Account, and all Securities Accounts,
Commodities Accounts, and Deposit Accounts with any bank, financial institution,
securities intermediary, or any other Person.
 
“Investment Related Property” means: (i) all “investment property” (as such term
is defined in Article 9 of the UCC) and (ii) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests, Pledged Debt, the Investment Accounts and certificates of deposit.
 
“Lender” has the meaning set forth in the Facilities Agreement.
 
“Letter of Credit Right” means “letter-of-credit right” as defined in Article 9
of the UCC.
 
“Money” means “money” as defined in the UCC.
 
“Non-Assignable Contract” means any agreement, contract or license to which any
Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).
 
“OS License” means a license listed or described at http://www.opensource.org
(Open Source Initiative) or other similar type of license agreement, freeware
agreement or distribution model agreement.
 
“OS Software” means any Software licensed under, or subject to the terms of, an
OS License.
 
- 4 -

--------------------------------------------------------------------------------

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented concurrently with delivering
quarterly financials pursuant to Section 18(s)(ii) of the Facilities Agreement).
 
“Patents” means all United States and certificates of invention, or similar
industrial property rights, and applications for any of the foregoing,
including, but not limited to: (i) each patent and patent application referred
to in Schedule 4.7(C) hereto (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all inventions
and improvements described therein, (v) all rights to sue for past, present and
future infringements thereof, (vi) all licenses, claims, damages, and proceeds
of suit arising therefrom, and (vii) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.
 
“Pledge Supplement” means any supplement to this agreement in substantially the
form of Exhibit A.
 
“Pledged Debt” means all Indebtedness owed to such Grantor, including, without
limitation, all Indebtedness described on Schedule 4.4(A) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented concurrently
with delivering quarterly financials pursuant to Section 18(s)(ii) of the
Facilities Agreement), issued by the obligors named therein, the instruments
evidencing such Indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.
 
“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
 
“Pledged LLC Interests” means all interests in any limited liability company
that is a Subsidiary owned by a Grantor including, without limitation, all
limited liability company interests listed on Schedule 4.4(A) under the heading
“Pledged LLC Interests” (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement) and the certificates, if any, representing such
limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests. For the avoidance of doubt, Pledged LLC Interests
shall not include any Excluded Property.
 
“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership that, in
each case, is a Subsidiary owned by a Grantor, including, without limitation,
all partnership interests listed on Schedule 4.4(A) under the heading “Pledged
Partnership Interests” (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests. For the avoidance of
doubt, Pledged Partnership Interests shall not include any Excluded Property.
 
- 5 -

--------------------------------------------------------------------------------

“Pledged Stock” means all shares of Capital Stock of any Subsidiary owned by a
Grantor, including, without limitation, all shares of Capital Stock described on
Schedule 4.4(A) under the heading “Pledged Stock” (as such schedule may be
amended or supplemented concurrently with delivering quarterly financials
pursuant to Section 18(s)(ii) of the Facilities Agreement), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares. For the
avoidance of doubt, Pledged Stock shall not include any Excluded Property.
 
“Pledged Trust Interests” means all interests in a Delaware business trust or
other trust that is a Subsidiary owned by a Grantor including, without
limitation, all trust interests listed on Schedule 4.4(A) under the heading
“Pledged Trust Interests” (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement) and the certificates, if any, representing such
trust interests and any interest of such Grantor on the books and records of
such trust or on the books and records of any securities intermediary pertaining
to such interest and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such trust interests.
 
“Proceeds” means: (i) all “proceeds” as defined in Article 9 of the
UCC, (ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
 
“Record” has the meaning specified in Article 9 of the UCC.
 
“Secured Obligations” has the meaning assigned in Section 3.1.
 
“Secured Parties” means the Administrative Agent and Lenders and shall include,
without limitation, any former Administrative Agent and all former Lenders to
the extent that any Secured Obligations outstanding and owing to such Persons
were incurred while such Persons were Administrative Agent or a Lender, as
applicable, and such Secured Obligations have not been paid or satisfied in
full.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
- 6 -

--------------------------------------------------------------------------------

“Securities Accounts” means all “securities accounts” as defined in Article 8 of
the UCC and includes, without limitation, all of the accounts listed on Schedule
4.4(A) under the heading “Securities Accounts” (as such schedule may be amended
or supplemented concurrently with delivering quarterly financials pursuant to
Section 18(s)(ii) of the Facilities Agreement).
 
“Software” means any computer software program, source code, machine- readable
instructions, associated data and documentation, backup tape and related
technology.
 
“Supporting Obligation” means all “supporting obligations” as defined in Article
9 of the UCC.
 
“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.7(F) (as such schedule may be amended or supplemented concurrently
with delivering quarterly financials pursuant to Section 18(s)(ii) of the
Facilities Agreement).
 
“Trademarks” means all United States, state, and territorial trademarks, trade
names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, but not limited to: (i) the registrations and applications
referred to in Schedule 4.7(E) (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement), (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all Proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.
 
“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(G) (as such schedule may be amended or supplemented concurrently
with delivering quarterly financials pursuant to Section 18(s)(ii) of the
Facilities Agreement).
 
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
 
- 7 -

--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.
 
“United States” means the United States of America.
 
1.2        Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Facilities Agreement or, if not
defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. References to Schedules
shall include any updates or supplements to such Schedules delivered to the
Administrative Agent from time to time to the extent such Schedules are
permitted and/or required to be updated by the terms of this Agreement. Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. If any conflict or
inconsistency exists between this Agreement and the Facilities Agreement, the
Facilities Agreement shall govern. All references herein to provisions of the
UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.
 
SECTION 2         GRANT OF SECURITY.
 
2.1         Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of, such Grantor (including under
any trade name or derivations thereof), and whether owned or consigned by or to,
or leased from or to, such Grantor, and regardless of where located (all of
which being hereinafter collectively referred to as the “Collateral”):
 


(a)
all Accounts;

 


(b)
all Chattel Paper;

 


(c)
all Commercial Tort Claims;

 


(d)
all Documents;

 
- 8 -

--------------------------------------------------------------------------------


(e)
all Equipment;

 


(f)
all Fixtures;

 


(g)
all General Intangibles;

 


(h)
all Goods;

 


(i)
all Instruments;

 


(j)
all Insurance;

 


(k)
all Intellectual Property;

 


(l)
all Inventory;

 


(m)
all Investment Related Property;

 


(n)
all Letter of Credit Rights;

 


(o)
all Money;

 


(p)
to the extent not otherwise included above, all Collateral Records, Collateral
Support and Supporting Obligations relating to any of the foregoing;

 


(q)
to the extent not otherwise included above, all Proceeds, products, accessions,
insurance proceeds and products, rents, and profits of or in respect of any of
the foregoing.

 
- 9 -

--------------------------------------------------------------------------------

2.2        Certain Limited Exclusions. Notwithstanding anything in this
Agreement to the contrary, in no event shall the Collateral include nor shall
the security interest granted under Section 2.1 hereof attach to (a) any lease,
instrument, license, contract, property rights or agreement to which any Grantor
is a party or any of its rights or interests thereunder if and for so long as
the grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (ii) a breach, violation or right of termination in favor
of any other party thereto (other than another Grantor or any wholly-owned
Subsidiary of a Grantor) pursuant to the terms of, or a default under, any such
lease, instrument, license, contract (including any Non-Assignable Contract),
property rights (or agreements governing such property rights) or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity), provided however
that the Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach, termination or default shall be remedied
and to the extent severable, shall attach immediately to any portion of such
lease, instrument, license, contract, property rights or agreement that does not
result in any of the consequences specified in clauses (i) or (ii) above;
(b) any assets as to which the Administrative Agent reasonably determines that
the costs (including tax costs to the Borrower and its Subsidiaries) of
obtaining or perfecting a security interest in such assets (whether borne by
Administrative Agent or the Credit Parties) exceed the practical benefit to the
Secured Parties afforded thereby; (c) any “intent to use” trademark applications
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable law, (d) property owned by a Grantor that is subject to a Permitted
Encumbrance securing purchase money indebtedness or Capital Lease obligations
permitted under the Facilities Agreement if the contractual obligation pursuant
to which such Permitted Encumbrance is granted (or in the document providing for
such Capital Lease obligation or purchase money indebtedness) prohibits the
creation of any other Encumbrance on such item of property; (e) any Capital
Stock or other assets the granting of security interests in which would breach,
violate or be prohibited by any applicable law; (f) any Excluded Deposit
Accounts or Excluded Securities Accounts; (g) governmental licenses and state or
local franchises, charters and authorizations to the extent that the granting of
security interests in such assets pursuant to the Collateral Documents would be
prohibited or restricted by applicable law or by the terms of such governmental
licenses and state or local franchises, charters and authorizations (other than
to the extent that any such prohibition or restriction would be rendered
ineffective pursuant to the UCC or any other applicable law); (h) motor vehicles
or other assets the attachment or perfection of an Encumbrance thereon is
subject to such Encumbrance being evidenced on a certificate of title pursuant
to a certificate of title statute (other than to the extent an Encumbrance
thereon can be perfected by the filing of a financing statement under the UCC);
(i) any Real Estate Asset to the extent not required to be pledged to secure the
Obligations pursuant to Section 5.11 of the Facilities Agreement; (j) margin
stock (within the meaning of Regulation U issued by the FRB); and (k) Capital
Stock or assets of a Person to the extent that, and for so long as (i) Borrower
and its Subsidiaries own less than 100% of Capital Stock of such Person
(excluding directors’ qualifying shares), (ii) any Investment in such Person by
Borrower and its Subsidiaries was permitted by Section 6.7 of the Facilities
Agreement, and (iii) the granting of a security interest in such Capital Stock
in favor of the Administrative Agent are not permitted by the terms of such
issuing Person’s Organizational Documents or otherwise require any consent not
obtained of a Person or Persons who are not Borrower or Subsidiaries of Borrower
(it being understood and agreed that the Grantors shall use commercially
reasonable efforts to obtain any such consent), other than to the extent that
any prohibition, restriction or consent requirement would be rendered
ineffective pursuant to the UCC or any other applicable law (collectively, the
“Excluded Property”); provided, however, the “Excluded Property” shall not
include any Proceeds, products, substitutions or replacements of any Excluded
Property (unless such Proceeds, products, substitutions or replacements would
themselves otherwise constitute Excluded Property); provided, further, if any
Excluded Property that would have otherwise constituted Collateral ceases to be
Excluded Property, such property shall automatically be deemed Collateral at all
times from and after such time.
 
SECTION 3         SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
 
3.1        Security for Obligations. This Agreement secures, and the Collateral
is collateral security for, the prompt and complete payment or performance in
full when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (collectively, the “Secured
Obligations”).


- 10 -

--------------------------------------------------------------------------------

3.2         Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (a) each Grantor shall remain liable for all obligations
with respect to the Collateral and nothing contained herein is intended or shall
be a delegation of duties to the Administrative Agent or any Secured Party,
(b) each Grantor shall remain liable under each of the agreements included in
the Collateral, including, without limitation, any agreements relating to
Pledged Equity Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Administrative Agent nor any Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related thereto nor shall the
Administrative Agent nor any Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests, and (c) the exercise by the
Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.
 
SECTION 4         REPRESENTATIONS AND WARRANTIES AND COVENANTS.
 
4.1          Generally.
 
(a)         Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i)          it owns the Collateral purported to be owned by it or otherwise has
the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own
(except for any sales or dispositions permitted by the Facilities Agreement) or
have such rights in each item of the Collateral, in each case free and clear of
any and all Encumbrances, including, without limitation, Encumbrances arising as
a result of such Grantor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, other than
Permitted Encumbrances;
 
(ii)        it has indicated on Schedule 4.1(A) (as such schedule may be amended
or supplemented from time to time): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational number, and (z) the jurisdiction where the chief executive office
or its sole place of business is (or the principal residence if such Grantor is
a natural person), and for the one-year period preceding the date hereof has
been, located.
 
(iii)       the full legal name of such Grantor is as set forth on
Schedule 4.1(A) (as such schedule may be amended or supplemented from time to
time) and it has not done in the last five (5) years, and does not do, business
under any other name (including any trade-name or fictitious business name)
except for those names set forth on Schedule 4.1(B) (as such schedule may be
amended or supplemented from time to time);
 
- 11 -

--------------------------------------------------------------------------------

(iv)       except as provided on Schedule 4.1(C) (as such schedule may be
amended or supplemented from time to time), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the past five (5) years;
 
(v)        it has not within the last five (5) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person (other than another Grantor with respect to a security
agreement which creates a Permitted Encumbrance), which has not heretofore been
terminated other than the agreements identified on Schedule 4.1(D) hereof (as
such schedule may be amended or supplemented from time to time);
 
(vi)       with respect to each agreement identified on Schedule 4.1(D) it has
indicated on Schedule 4.1(A) and Schedule 4.1(B) the information required
pursuant to Section 4.1(a)(ii), (iii) and (iv) with respect to the debtor under
each such agreement;
 
(vii)     (u) upon the filing of all UCC financing statements naming each
Grantor as “debtor” and the Administrative Agent as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 4.1(E) hereof (as such schedule may be amended or
supplemented from time to time) and other filings delivered by each Grantor, (v)
upon delivery of all Instruments, Chattel Paper and certificated Pledged Equity
Interests and Pledged Debt, (w) upon sufficient identification of Commercial
Tort Claims, (x) upon execution of a control agreement establishing the
Administrative Agent’s “control” (within the meaning of Section 8-106, 9-106 or
9-104 of the UCC, as applicable) with respect to any Investment Account and
Deposit Accounts (other than Excluded Securities Accounts and/or Excluded
Deposit Accounts), (y) upon consent of the issuer with respect to Letter of
Credit Rights, and (z) to the extent not subject to Article 9 of the UCC, upon
recordation of the security interests granted hereunder in Patents, Trademarks
and Copyrights in the applicable intellectual property registries, including but
not limited to the United States Patent and Trademark Office and the United
States Copyright Office, the security interests granted to the Administrative
Agent hereunder constitute valid and perfected first priority Encumbrances
(subject in the case of priority only to Permitted Encumbrances) on all of the
Collateral that may be perfected under Article 9 of the UCC, provided that no
representation is made with respect to the laws of any foreign jurisdiction;
 
- 12 -

--------------------------------------------------------------------------------

(viii)     except as covered in clause (x) below, all actions and consents,
including all filings, notices, registrations and recordings, necessary for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Agreement have been made or obtained (other than (a) any filings or
registrations necessary to perfect (or maintain the perfection of) the security
interest granted hereunder (as described in Section 4.1(a)(vii)), (b) any
consents, approvals, filings or registrations required to be obtained or made in
connection with the exercise by the Administrative Agent of certain rights or
remedies under the Credit Documents to the extent required pursuant to the terms
thereof or applicable law and (c) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities); provided, in each case, that no representation
is made with respect to the laws of any foreign jurisdiction;
 
(ix)      other than the financing statements filed in favor of the
Administrative Agent, no effective UCC financing statement, fixture filing or
other instrument similar in effect under any applicable law covering all or any
part of the Collateral is on file in any filing or recording office except for
(x) financing statements for which proper termination statements have been
delivered to the Administrative Agent for filing or will be filed by the lender
under any Indebtedness being paid off on or within one (1) Business Day of the
Closing Date and (y) financing statements filed in connection with Permitted
Encumbrances;
 
(x)        no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Encumbrances purported to
be created in favor of the Administrative Agent hereunder or (ii) the exercise
by the Administrative Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
clause (vii) above or covered by clause (viii) above, (B) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities and (C) notices or
filings required under the Federal Assignment of Claims Act of 1940 or like
federal, state or local statute; provided, in each case, that no representation
is made with respect to the laws of any foreign jurisdiction;
 
(xi)       all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;
 
(xii)       none of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC);
 
- 13 -

--------------------------------------------------------------------------------

(xiii)      it does not own any “as extracted collateral” (as defined in the
UCC) or any timber to be cut; and
 
(xiv)     such Grantor has been duly organized as an entity of the type as set
forth opposite such Grantor’s name on Schedule 4.1(A) (as such schedule may be
amended or supplemented from time to time) solely under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A) (as
such schedule may be amended or supplemented from time to time) and remains duly
existing as such. Such Grantor has not organized in any other jurisdiction.
 
(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
 
(i)          except for the security interest created by this Agreement, it
shall not create or suffer to exist any Encumbrance upon or with respect to any
of the Collateral, except Permitted Encumbrances, and such Grantor shall defend
the Collateral against all Persons at any time claiming any interest therein
(other than the holders of Permitted Encumbrances);
 
(ii)        except as would not reasonably be expected to result in a Material
Adverse Effect, it shall not produce, use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral;
 
(iii)       it shall not change such Grantor’s name, identity, corporate
structure (e g., by merger, consolidation, change in corporate form or
otherwise) (except as permitted by Section 18(dd) of the Facilities Agreement),
principal place of business (or principal residence if such Grantor is a natural
person), chief executive office, type of organization or jurisdiction of
organization or establish any trade names unless it shall (1) have notified the
Administrative Agent in writing prior to such change or establishment and (2)
promptly following such change or establishment, but in any event not to exceed
30 days following such change, (a) execute and deliver to the Administrative
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto, identifying
such new name, identity, corporate structure, principal place of business (or
principal residence if such Grantor is a natural person), chief executive office
or jurisdiction of organization or trade name and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (b) take all actions necessary or reasonably requested by
Administrative Agent to maintain the continuous validity, perfection and the
same or better priority of the Administrative Agent’s security interest in the
Collateral intended to be granted and agreed to hereby;
 
- 14 -

--------------------------------------------------------------------------------

(iv)      it shall pay promptly when due all material taxes imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Collateral, except to the extent the validity thereof is being contested in good
faith;
 
(v)       upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Administrative Agent in writing of any
event that could reasonably be expected to have a Material Adverse Effect on the
value of the Collateral or the rights and remedies of the Administrative Agent
in relation thereto, including, without limitation, the levy of any legal
process against the Collateral or any material portion thereof that could
reasonably be expected to have a Material Adverse Effect;
 
(vi)       it shall not take or permit any action which could reasonably be
expected to impair the Administrative Agent’s rights in the Collateral, except
for any such actions which are otherwise permitted by the Facilities Agreement;
 
(vii)     it shall not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as otherwise in accordance with the Facilities
Agreement; and
 
(viii)     if during any Fiscal Year, any information contained in Schedule 4.1.
4.2, 4.4, 4.5. 4.6. 4.7 or 4.8 changes in a manner that would require an update
in any material respect under this Agreement, then concurrently with the
delivery of the financial statements for such Fiscal Year delivered pursuant to
Section 18(s)(i) of the Facilities Agreement, or such earlier time as otherwise
required herein, the Grantors shall deliver a Pledge Supplement, which provides
an update of the information contained in such schedules, provided that such
supplement shall in no event waive or otherwise affect the continuance of any
Event of Default.
 
4.2          Equipment and Inventory.
 
(a)         Representations and Warranties. Each Grantor represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i)          all of the Equipment and Inventory included in the Collateral is
kept only at the locations specified in Schedule 4.2 (as such schedule may be
amended or supplemented concurrently with delivering quarterly financials
pursuant to Section 18(s)(ii) of the Facilities Agreement) other than Equipment
and Inventory that is (A) in transit in the ordinary course of business,
(B) removed from any such locations for repair or upkeep in the ordinary course
of business or (C) kept at any location or locations where, combined with all
other Equipment and Inventory at such location(s), the value of such Equipment
and Inventory does not exceed $150,000 in value in the aggregate; and
 
- 15 -

--------------------------------------------------------------------------------

(ii)        none of the Inventory or Equipment is in the possession of an issuer
of a negotiable document (as defined in Section 7-104 of the UCC) therefor or
otherwise in the possession of a bailee or a warehouseman, other than (A) for
repair, service or similar action, (B) Inventory or Equipment which is in
transit to another location of Grantor or to a place of repair, service or
similar action, (C) to the extent the aggregate value of such Inventory or
Equipment does not exceed $100,000, or (D) Inventory or Equipment in which the
Administrative Agent shall have received bailee or warehouseman letters or
Landlord Personal Property Collateral Access Agreements reasonably requested by
it or required pursuant to the terms of the Facilities Agreement or this
Agreement to evidence its security interests in the Collateral.
 
(b)          Covenants and Agreements. Each Grantor covenants and agrees that:
 
(i)        it shall keep the Equipment, Inventory and any Documents evidencing
any Equipment and Inventory in the locations specified on Schedule 4.2 (as such
schedule may be amended or supplemented concurrently with delivering quarterly
financials pursuant to Section 18(s)(ii) of the Facilities Agreement) other than
Equipment and Inventory that is (A) in transit in the ordinary course of
business, (B) removed from any such locations for repair or upkeep in the
ordinary course of business or (C) kept at any location or locations where,
combined with all other Equipment and Inventory at such location(s), the value
of such Equipment and Inventory does not exceed $150,000 in value in the
aggregate, unless it shall have (a) notified the Administrative Agent in
writing, by executing and delivering to the Administrative Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, at least 15 days (or such
shorter period acceptable to Administrative Agent) prior to any change in
locations, identifying such new locations and providing such other information
in connection therewith as the Administrative Agent may reasonably request and
(b) taken all actions necessary or advisable to maintain the continuous
validity, perfection and the same or better priority of the Administrative
Agent’s security interest in the Collateral intended to be granted and agreed to
hereby, or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder, with respect to such Equipment and Inventory;
 
(ii)     it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business, and in any event in conformity with
GAAP;
 
(iii)       it shall not deliver any Document evidencing any Equipment and
Inventory to any Person other than the issuer of such Document to claim the
Equipment or Inventory, as applicable, evidenced therefor or the Administrative
Agent; and
 
- 16 -

--------------------------------------------------------------------------------

(iv)      if any Equipment or Inventory is in possession or control of any third
party, other than Equipment and Inventory that is (A) in transit in the ordinary
course of business, (B) removed from any such locations for repair or upkeep in
the ordinary course of business or (C) kept at any location or locations where,
combined with all other Equipment and Inventory at such location(s), the value
of such Equipment and Inventory does not exceed $150,000 in value in the
aggregate, each Grantor shall join with the Administrative Agent in notifying
the third party of the Administrative Agent’s security interest and use its
commercially reasonable efforts in obtaining an acknowledgment from the third
party that it is holding the Equipment and Inventory for the benefit of the
Administrative Agent.
 
4.3          Accounts.
 
(a)         Representations and Warranties. Each Grantor represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i)          to its knowledge, each Account in excess of $25,000 individually
(a) is and will be the legal, valid and binding obligation of the Account Debtor
in respect thereof, representing an unsatisfied obligation of such Account
Debtor, (b) is and will be enforceable in accordance with its terms (except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or by principles of good faith and fair
dealing (regardless of whether enforcement is sought in equity or at law)),
(c) is not and will not be subject to any setoffs, defenses, counterclaims
(except with respect to refunds, warranties, discounts returns and allowances
and disputes in the ordinary course of business) and (d) is and will be in
compliance in all material respects with all applicable laws, whether federal,
state, local or foreign; and
 
(ii)       no Account Debtor in respect of any Account included in the
Collateral in excess of $25,000 individually or $100,000 in the aggregate is the
government of the United States, any agency or instrumentality thereof, any
state or municipality or any foreign sovereign (excluding any international
non-governmental organization). No Account in excess of $25,000 individually or
$100,000 in the aggregate requires the consent of the Account Debtor in respect
thereof in connection with the pledge hereunder, except any consent which has
been obtained.
 
(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
that
 
- 17 -

--------------------------------------------------------------------------------

(i)          it shall keep and maintain at its own cost and expense
substantially complete records of any material portion of the Accounts included
in the Collateral, including, but not limited to, the originals, if applicable,
of all documentation with respect to all Accounts and records of all payments
received and all credits granted on any material portion of the Accounts, all
merchandise returned and all other dealings therewith;
 
(ii)        it shall perform in all material respects all of its material
obligations with respect to its Accounts, to the extent deemed prudent business
conduct as determined by such Grantor in its reasonable business discretion;
 
(iii)       other than in the ordinary course of business as generally conducted
by it, and except as otherwise provided in subsection (v) below, following an
Event of Default that has occurred and is continuing and after written notice
from Administrative Agent or if Administrative Agent has otherwise exercised any
rights or remedies pursuant to Section 4.3(b)(v) below or Section 7 of this
Agreement, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any Account with a value in excess of $25,000, (x) compromise or
settle any dispute, claim or legal proceeding with respect to any Account with a
value in excess of $25,000 for less than the total unpaid balance thereof, (y)
release, wholly or partially, any Person liable for the payment thereof, or (z)
allow any credit or discount thereon (other than in the ordinary course), in
each case, without the consent of the Administrative Agent;
 
(iv)       except as otherwise provided in this subsection, each Grantor shall
continue to collect all material amounts due or to become due to such Grantor
under its Accounts and any Supporting Obligation in a manner consistent with the
ordinary course of business as generally conducted by it, and diligently
exercise, in such Grantor’s reasonable business judgment, each material right it
may have under any Account, any Supporting Obligation or Collateral Support, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor or, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may deem reasonably necessary or advisable. Notwithstanding the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to notify, or require any
Grantor to notify, any Account Debtor of the Administrative Agent’s security
interest in Grantor’s Accounts and, in addition, after the occurrence and during
the continuation of an Event of Default, the Administrative Agent may, following
written notice to Grantors,: (1) direct the Account Debtors under any Account to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Administrative Agent; (2) notify, or require any Grantor to
notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Account have been directed to make payment to remit
all amounts representing collections on checks and other payment items from time
to time sent to or deposited in such lockbox or other arrangement directly to
the Administrative Agent; and (3) enforce, at the reasonable expense of such
Grantor, collection of any such Account and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Administrative Agent notifies any Grantor that
it has elected to collect any Account in accordance with the preceding sentence,
any payments of Accounts received by such Grantor shall be forthwith (and in any
event within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in the Collateral Account maintained under the sole dominion and control of the
Administrative Agent, and until so turned over, all amounts and proceeds
(including checks and other instruments) received by such Grantor in respect of
such Accounts, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Administrative Agent hereunder and such Grantor
shall not adjust, settle or compromise the amount or payment of any Account, or
release wholly or partly any Account Debtor or obligor thereof, or allow any
credit or discount thereon (other than in the ordinary course); and
 
- 18 -

--------------------------------------------------------------------------------

(v)       it shall use its commercially reasonable efforts to keep in full force
and effect any Supporting Obligation or Collateral Support relating to any
Account, to the extent deemed prudent business conduct as determined by such
Grantor in its reasonable business judgment.
 
4.4          Investment Related Property.
 
4.4.1       Investment Related Property Generally
 
(a)          Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
 
(i)         in the event it acquires rights in any Investment Related Property
that is required to be Collateral with a value in excess of $100,000
individually or $300,000 in the aggregate (except with respect to any Investment
Related Property issued by a Grantor or any Subsidiary of a Grantor, as to which
such threshold shall not apply) after the date hereof (other than Cash
Equivalents), it shall promptly deliver to the Administrative Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property and all other Investment Related Property.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Administrative Agent shall attach to all Investment Related
Property that is required to be Collateral immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule 4.4 as required hereby;
 
- 19 -

--------------------------------------------------------------------------------

(ii)        except as provided in the next sentence, in the event such Grantor
receives any non-cash dividends, interest or distributions on any Investment
Related Property included in the Collateral, or any securities or other property
constituting Collateral upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall promptly take all steps, if any, required hereunder to ensure the
validity, perfection, priority and, if applicable, control of the Administrative
Agent over such Investment Related Property (including, without limitation,
delivery thereof to the Administrative Agent to the extent required by Section
4.4.1(b)) and pending any such action such Grantor shall be deemed to hold such
non-cash dividends, interest, distributions, securities or other property for
the benefit of the Administrative Agent and shall segregate such non-cash
dividends, distributions, Securities or other property from all other property
of such Grantor. Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Administrative Agent authorizes each
Grantor to retain all such dividends and distributions and all payments of
interest or principal;
 
(iii)      each Grantor consents to the grant by each other Grantor of a
Security Interest in all Investment Related Property that is required to be
Collateral (or which would be Collateral with the consent of such Grantor) to
the Administrative Agent.
 
(b)          Delivery and Control.
 
(i)          Each Grantor agrees that with respect to any Investment Related
Property that is included in the Collateral with a value in excess of $100,000
individually or $300,000 in the aggregate (except with respect to any Investment
Related Property issued by a Grantor or any Subsidiary of a Grantor, as to which
such threshold shall not apply, and excluding Cash Equivalents) in which it
currently has rights it shall comply with the provisions of this Section
4.4.1(b) no later than 60 days following the Closing Date and with respect to
any Investment Related Property hereafter acquired by such Grantor that is
included in the Collateral it shall comply with the provisions of this Section
4.4.1(b) no later than 30 days after acquiring rights therein, in each case in
form and substance satisfactory to the Administrative Agent. With respect to any
Investment Related Property that is included in the Collateral and that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account) it shall cause
such certificate or instrument to be delivered to the Administrative Agent,
indorsed in blank by an “effective indorsement” (as defined in Section 8-107 of
the UCC), regardless of whether such certificate constitutes a “certificated
security” for purposes of the UCC. With respect to any Investment Related
Property that is an “uncertificated security” for purposes of the UCC (other
than any “uncertificated securities” credited to a Securities Account), it shall
use commercially reasonable efforts to cause the issuer of such uncertificated
security to either (i) register the Administrative Agent as the registered owner
thereof on the books and records of the issuer or (ii) execute an agreement in
form and substance reasonably acceptable to the Administrative Agent, pursuant
to which such issuer agrees to comply with the Administrative Agent’s
instructions with respect to such uncertificated security without further
consent by such Grantor; provided, however, that to the extent each interest in
any limited liability company or limited partnership controlled now or in the
future by such Grantor and pledged hereunder is a “security” within the meaning
of Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be certificated.
 
- 20 -

--------------------------------------------------------------------------------

(c)          Voting and Distributions.
 
(i)          So long as no Event of Default shall have occurred and be
continuing:
 
(1)        except as otherwise provided under the covenants and agreements
relating to Investment Related Property in this Agreement or elsewhere herein or
in the Facilities Agreement, each Grantor shall be entitled to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Investment Related Property or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Facilities
Agreement; provided, upon written notice by the Administrative Agent to any
Grantor thereof, no Grantor shall exercise or refrain from exercising any such
right if such action would reasonably be expected to have a material adverse
effect on the value of the Investment Related Property; it being understood,
however, that neither the voting by such Grantor of any Pledged Stock for, or
such Grantor’s consent to, the election of directors (or similar governing body)
at a regularly scheduled annual or other meeting of stockholders or with respect
to incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the
Facilities Agreement, shall be deemed inconsistent with the terms of this
Agreement or the Facilities Agreement within the meaning of this Section
4.4.1(c)(i)(1) and no notice of any such voting or consent need be given to the
Administrative Agent; and
 
(2)          the Administrative Agent shall promptly execute and deliver (or
cause to be executed and delivered) to each Grantor all proxies, and other
instruments as such Grantor may from time to time reasonably request for the
purpose of enabling such Grantor to exercise the voting and other consensual
rights when and to the extent which it is entitled to exercise pursuant to
clause (1) above;
 
- 21 -

--------------------------------------------------------------------------------

(3)          upon the occurrence and during the continuation of an Event of
Default:
 
(A)        all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Administrative Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and
 
(B)          in order to permit the Administrative Agent to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (2) each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth in Section 6.1.
 
4.4.2       Pledged Equity Interests.
 
(a)          Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i)        Schedule 4.4(A) (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement) sets forth under the headings “Pledged Stock,”
“Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust
Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such Schedule;
 
(ii)        except as set forth on Schedule 4.4(B), it is the record and
beneficial owner of the Pledged Equity Interests free of all Encumbrances,
rights or claims of other Persons other than Permitted Encumbrances and there
are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;
 
- 22 -

--------------------------------------------------------------------------------

(iii)        without limiting the generality of Section 4.1(a)(v), other than
consents obtained on or before the Closing Date (or, with respect to a Grantor
formed after the Closing Date and before such Credit Date, on or before such
Credit Date), no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or first priority status of the security interest of the
Administrative Agent in any material portion of the Pledged Equity Interests or
the exercise by the Administrative Agent of the voting or other rights provided
for in this Agreement or the exercise of remedies in respect thereof;
 
(iv)      none of the Pledged LLC Interests nor Pledged Partnership Interests
are or represent interests in issuers that: (a) are registered as investment
companies or (b) are dealt in or traded on securities exchanges or markets; and
 
(v)     except as otherwise set forth on Schedule 4.4(C) (as such schedule may
be amended or supplemented concurrently with delivering quarterly financials
pursuant to Section 18(s)(ii) of the Facilities Agreement), none of the Pledged
LLC Interests and Pledged Partnership Interests are or represent interests in
issuers that have opted to be treated as securities under the uniform commercial
code of any jurisdiction.
 
(b)         Covenants and Agreements. Each Grantor hereby covenants and agrees
that, except as otherwise not prohibited by the Facilities Agreement:
 
(i)         without the prior written consent of the Administrative Agent, it
shall not vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Grantor with respect to any
Investment Related Property or adversely affects the validity, perfection or
priority of the Administrative Agent’s security interest (except for
transactions permitted by the Facilities Agreement), (b) other than as permitted
under the Facilities Agreement, permit any issuer, which such Grantor controls,
of any Pledged Equity Interest to dispose of all or a material portion of their
assets, (c) waive any default under or breach of any terms of organizational
document relating to the issuer of any Pledged Equity Interest or the terms of
any Pledged Debt that could reasonably be expected to materially and adversely
affect the value of such Collateral or the validity, perfection or priority of
the Administrative Agent’s security interest, or (d) cause any issuer of any
Pledged Partnership Interests or Pledged LLC Interests which are not securities
(for purposes of the UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC unless such Grantor shall
promptly notify the Administrative Agent in writing of any such election or
action takes all steps required by Section 4.4.1(b) with respect thereto;
 
- 23 -

--------------------------------------------------------------------------------

(ii)       it shall comply in all material respects with all of its obligations
under any partnership agreement or limited liability company agreement relating
to Pledged Partnership Interests or Pledged LLC Interests and shall enforce all
of its rights with respect to any Investment Related Property to the extent it
deems it to be in such Grantor’s best interest to do so;
 
(iii)       without the prior written consent of the Administrative Agent, it
shall not permit any issuer, that such Grantor controls, of any Pledged Equity
Interest to merge or consolidate unless, to the extent required under Section
2.2 (i) such issuer creates a security interest that is perfected by a filed
financing statement (that is not effective solely under section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, and (ii) all
the outstanding Capital Stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantor, in each case, except as permitted by the
Facilities Agreement; and
 
(iv)       each Grantor consents to the grant by each other Grantor of a
security interest in all Pledged Equity Interests to the Administrative Agent
and, without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to the Administrative Agent or
its nominee following an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto.
 
4.4.3      Pledged Debt
 
(a)          Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i)       Schedule 4.4 (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement) sets forth under the heading “Pledged Debt” all of
the Pledged Debt owned by any Grantor (other than with respect to any Pledged
Debt issued by a Grantor or a Subsidiary with a face value in excess of
$100,000) and, to Grantor’s knowledge, all of such Pledged Debt has been duly
authorized, authenticated or issued, and delivered and is the legal, valid and
binding obligation of the issuers thereof and is not in default;
 
- 24 -

--------------------------------------------------------------------------------

(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
 
(i)        it shall notify the Administrative Agent of any default under any
Pledged Debt that has caused, either in any individual case or in the aggregate,
a Material Adverse Effect.
 
4.4.4       Investment Accounts
 
(a)          Covenant and Agreement. Each Grantor hereby covenants and agrees
that:
 
(i)        On each Credit Date, it will deliver a schedule (as such schedule may
be amended or supplemented concurrently with delivering quarterly financials
pursuant to Section 18(s)(ii) of the Facilities Agreement) in the form set out
in Schedule 4.4 hereto, setting forth under the headings “Securities Accounts”
and “Commodities Accounts,” respectively, all of the Securities Accounts and
Commodities Accounts in which it has an interest. It is the sole entitlement
holder of each such Securities Account and Commodity Account, and it has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or securities or other property credited
thereto;
 
(ii)       On each Credit Date, it will deliver a schedule (as such schedule may
be amended or supplemented concurrently with delivering quarterly financials
pursuant to Section 18(s)(ii) of the Facilities Agreement) in the form set out
in Schedule 4.4 hereto, setting forth under the headings “Deposit Accounts” all
of the Deposit Accounts (excluding any Excluded Deposit Accounts) in which it
has an interest. It is the sole account holder of each such Deposit Account and
it has not consented to, and is not otherwise aware of, any Person (other than
the Administrative Agent pursuant hereto) having either sole dominion and
control (within the meaning of common law) or “control” (within the meanings of
Section-104 of the UCC) over, or any other interest in, any such Deposit Account
or any money or other property deposited therein;
 
(iii)     On each Credit Date, it shall take all actions necessary or desirable,
including those specified in Section 4.4.4(a)(iv) to: (a) establish
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Investment Related Property included
in the Collateral constituting Certificated Securities with a value in excess of
$100,000 individually or $300,000 in the aggregate (except with respect to any
Investment Related Property issued by it or any of its Subsidiaries, as to which
such threshold shall not apply), Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodities Accounts (each as defined in the UCC)
(other than Excluded Securities Accounts); (b) establish the Administrative
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts (other than Excluded Deposit Accounts); and (c) deliver all
Instruments with a value in excess of $100,000 individually or $300,000 in the
aggregate (except with respect to any Investment Related Property issued by it
or any of its Subsidiaries, as to which such threshold shall not apply) to the
Administrative Agent; and
 
- 25 -

--------------------------------------------------------------------------------

(iv)        Is in agreement with the Administrative Agent and each other Secured
Party that it shall not close or terminate any Investment Account (other than
Excluded Securities Accounts and/or Excluded Deposit Accounts) holding funds in
excess of $100,000 without the prior consent of the Administrative Agent and
unless a successor or replacement account has been established and with respect
to which successor or replacement account a control agreement has been entered
into by the appropriate Grantor, Administrative Agent and securities
intermediary or depository institution at which such successor or replacement
account is to be maintained in accordance with the provisions of Section
4.4.4(b).
 
(b)          Delivery and Control.
 
(i)          With respect to any Investment Related Property included in the
Collateral consisting of Securities Accounts or Securities Entitlements (other
than Excluded Securities Accounts), it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which it shall agree to comply with the Administrative
Agent’s “entitlement orders” without further consent by such Grantor. With
respect to any Investment Related Property that is a “Deposit Account” (other
than Excluded Deposit Accounts), it shall cause the depositary institution
maintaining such account to enter into an agreement in form and substance
reasonably acceptable to the Administrative Agent, pursuant to which the
Administrative Agent shall have both sole dominion and control over such Deposit
Account (within the meaning of the common law) and “control” (within the meaning
of Section 9-104 of the UCC) over such Deposit Account. Each Grantor shall have
entered into such control agreement or agreements with respect to any Securities
Accounts, Securities Entitlements or Deposit Accounts (other than Excluded
Securities Accounts and/or Excluded Deposit Accounts) that exist on the Closing
Date within 60 days after the Closing Date, and
 
- 26 -

--------------------------------------------------------------------------------

(ii)        any Securities Accounts, Securities Entitlements or Deposit Accounts
(other than Excluded Securities Accounts and/or Excluded Deposit Accounts) that
are created or acquired after the Closing Date, within 30 days of the deposit or
transfer of any such Securities Entitlements or funds, whether constituting
moneys or investments, into such Securities Accounts or Deposit Accounts, or
such later date as the Administrative Agent may agree in its sole discretion.
 
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right, subject to Section 7 of this
Agreement, to transfer all or any portion of the Investment Related Property to
its name or the name of its nominee or agent and to exchange any certificates or
instruments representing any Investment Related Property for certificates or
instruments of smaller or larger denominations.
 
4.5          Material Contracts.
 
(a)          Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
 
(i)        in addition to any rights under the Section of this Agreement
relating to Accounts, after the occurrence and during the continuation of an
Event of Default, the Administrative Agent may at any time notify, or require
any Grantor to so notify, the counterparty on any Material Contract included in
the Collateral of the security interest of the Administrative Agent therein. In
addition, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent may upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the counterparty to make all
payments under the Material Contracts included in the Collateral directly to the
Administrative Agent;
 
(ii)       it shall perform all of its obligations with respect to the Material
Contracts except where the failure to so perform could not reasonably be
expected to have a Material Adverse Effect;
 
(iii)       it shall promptly and diligently exercise each material right
(except the right of termination) it may have under any Material Contract, any
Supporting Obligation or Collateral Support, in each case, at its own expense
and to the extent it determines it is in such Grantor’s best interest to do so,
and in connection with such exercise, such Grantor shall take such action as
such Grantor or, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent may deem necessary or advisable; and
 
(iv)      it shall use its commercially reasonable efforts to keep in full force
and effect any Supporting Obligation or Collateral Support relating to any
Material Contract to the extent it determines it is in such Grantor’s best
interest to do so.
 
- 27 -

--------------------------------------------------------------------------------

4.6          Letter of Credit Rights.
 
(a)          Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:
 
(i)        all letters of credit with a value in excess of $100,000 to which
such Grantor has rights as the named beneficiary is listed on Schedule 4.6 (as
such schedule may be amended or supplemented concurrently with delivering
quarterly financials pursuant to Section 18(s)(ii) of the Facilities Agreement)
hereto; and
 
(ii)        it has obtained the consent of each issuer of any such letter of
credit as to which such Grantor is a beneficiary to the assignment of the
proceeds of the letter of credit to the Administrative Agent.
 
(b)        Covenants and Agreements. Each Grantor hereby covenants and agrees
that with respect to any letter of credit with a value in excess of $100,000 as
to which such Grantor is a beneficiary hereafter arising it shall use its
commercially reasonable efforts to obtain the consent of the issuer thereof to
the assignment of the proceeds of the letter of credit to the Administrative
Agent and shall deliver to the Administrative Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto.
 
4.7          Intellectual Property.
 
(a)      Representations and Warranties. Except as disclosed in Schedule 4.7(H)
(as such schedule may be amended or supplemented concurrently with delivering
quarterly financials pursuant to Section 18(s)(ii) of the Facilities Agreement),
each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date, that:
 
(i)       Schedule 4.7 (as such schedule may be amended or supplemented
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement) sets forth a true and complete list of (A) all
United States registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor and (B) all Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses (where such Grantor is a
licensee, including Software licenses and OS Licenses) material to the business
of such Grantor and as to which such Grantor is the licensee, other than such
Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses that are commercially available;
 
(ii)      it is the sole and exclusive owner of the entire right, title, and
interest in and to all Intellectual Property (excluding (A) any Grantor Software
that is owned by a third party and licensed to any Grantor and (B) any OS
Software) listed on Schedule 4.7 (as such schedule may be amended or
supplemented concurrently with delivering quarterly financials pursuant to
Section 18(s)(ii) of the Facilities Agreement), and owns or has the valid right
to use all other Intellectual Property material to its business, free and clear
of all Encumbrances, claims, encumbrances and licenses, except for Permitted
Encumbrances and the licenses set forth on Schedule 4.7(B), (D), (F) and (G) (as
each may be amended or supplemented from time to time);
 
- 28 -

--------------------------------------------------------------------------------

(iii)       all Intellectual Property material to any Grantor’s business
(excluding (A) any Grantor Software that is owned by a third party and licensed
to any Grantor and (B) any OS Software) listed on Schedule 4.7 is subsisting and
has not been adjudged invalid or unenforceable, in whole or in part, and each
Grantor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain each and every registration or application
for Intellectual Property which is material to the business of any Grantor in
full force and effect, which, in each case, could reasonably be expected to
result in a Material Adverse Effect;
 
(iv)       all Intellectual Property material to any Grantor’s business
(excluding (A) any Grantor Software that is owned by a third party and licensed
to any Grantor and (B) any OS Software) listed on Schedule 4.7 is, to the best
of each Grantor’s knowledge, valid and enforceable; no holding, decision, or
judgment has been rendered in any action or proceeding before any court or
administrative authority challenging the validity of, such Grantor’s right to
register, or such Grantor’s rights to own or use, any such Intellectual Property
and no such action or proceeding is pending or, to the best of such Grantor’s
knowledge, threatened in writing, which, in each case, could reasonably be
expected to result in a Material Adverse Effect;
 
(v)        all registrations and applications for Copyrights, Patents and
Trademarks owned by any Grantor and material to its business are standing in the
name of the Grantor listed as the owner thereof, and none of the Trademarks,
Patents, Copyrights or Trade Secrets has been licensed by any Grantor to any
Affiliate or third party, except as disclosed in Schedule 4.7(B), (D), (F) or
(G) (as each may be amended or supplemented from time to time);
 
(vi)       each Grantor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrights material to the
business of such Grantor, to the extent necessary to maintain such Intellectual
Property;
 
- 29 -

--------------------------------------------------------------------------------

(vii)      each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all material Trademark Collateral and has
taken all action necessary to insure that all licensees of the material
Trademark Collateral owned by such Grantor use such adequate standards of
quality;
 
(viii)    to the best of each Grantor’s knowledge, the conduct of such Grantor’s
business does not infringe upon or otherwise violate any trademark, patent,
copyright, trade secret or other intellectual property right owned or controlled
by a third party the effect of which could reasonably be expected to have a
Material Adverse Effect; no written claim has been made that the use of any
Intellectual Property owned or used by Grantor (or any of its respective
licensees) violates the asserted rights of any third party which could
reasonably be expected to result in a Material Adverse Effect;
 
(ix)      to the best of each Grantor’s knowledge, no third party is
(i) infringing in any material respect upon or otherwise violating any rights in
any material Intellectual Property owned or used by such Grantor, or any of its
respective licensees or (ii) breaching or violating in any material respect any
contract with any Grantor relating to any material Intellectual Property owned
or used by such Grantor;
 
(x)         no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by Grantor or to which Grantor is
bound that adversely affect Grantor’s rights to own or use any Intellectual
Property material to such Grantor’s business; and
 
(xi)       there is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any material part of the
Intellectual Property, other than (i) with respect to any Permitted
Encumbrances, (ii) in favor of the Administrative Agent or (iii) that has not
been terminated or released or that will not be released pursuant to payoff
letters or other applicable termination agreements, in each case, to be executed
and delivered in connection with the closing of the credit facilities
contemplated by the Facilities Agreement.
 
(b)       Covenants and Agreements. Except to the extent not prohibited by the
Facilities Agreement, each Grantor hereby covenants and agrees as follows:
 
(i)         it shall not do any act or omit to do any act whereby any of the
Intellectual Property material to the business of Grantor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the Encumbrance granted
therein, except as permitted under the Facilities Agreement or through the
expiration of registered Intellectual Property at the end of its maximum
statutory term (including renewal terms, where applicable);
 
- 30 -

--------------------------------------------------------------------------------

(ii)        except to the extent commercially reasonable to do so, it shall not,
with respect to any Trademarks which are material to the business of any
Grantor, cease the use of any of such Trademarks or fail to maintain the level
of the quality of products sold and services rendered under any of such
Trademark at a level at least substantially consistent in all material respects
with the quality of such products and services as of the date hereof, and each
Grantor shall take all steps necessary to insure that licensees of such
Trademarks use such consistent standards of quality;
 
(iii)      it shall promptly notify the Administrative Agent if it knows or has
reason to know that any item of the Intellectual Property material to the
business of any Grantor may become (a) abandoned or dedicated to the public or
placed in the public domain, other than through the expiration of registered
Intellectual Property at the end of its maximum statutory term having no
applicable renewal periods, (b) invalid or unenforceable, or (c) subject to any
adverse determination or development (including the institution of proceedings)
in any action or proceeding in the United States Patent and Trademark Office,
the United States Copyright Office, or any court (other than office actions
issued as part of the examination process by any patent, trademark or copyright
office);
 
(iv)      it shall take all reasonable steps in the United States Patent and
Trademark Office and the United States Copyright Office to pursue any filed
application and maintain any registration of each Trademark, Patent, and
Copyright owned by any Grantor and material to its business which is now or
shall become included in the Intellectual Property including, but not limited
to, those items on Schedule 4.7(A) (C) and (E) (as each may be amended or
supplemented from time to time), but in each case subject to such Grantor’s
reasonable business judgment;
 
(v)         in the event that any Intellectual Property (A) which is material to
the business of any Grantor, and (B) owned by or exclusively licensed to any
Grantor is infringed, misappropriated, or diluted by a third party, such Grantor
shall promptly take all reasonable actions to stop such infringement,
misappropriation, or dilution and protect its rights in such Intellectual
Property including, but not limited to, the initiation of a suit for injunctive
relief and to recover damages, but in each case subject to such Grantor’s
reasonable business judgment;
 
(vi)       except to the extent otherwise required by clause (xii) below,
concurrently with delivering quarterly financials pursuant to Section 18(s)(ii)
of the Facilities Agreement, it shall report to the Administrative Agent (i) the
filing of any application to register any Intellectual Property material to its
business with the United States Patent and Trademark Office or the United States
Copyright Office (whether such application is filed by such Grantor or through
any agent, employee, licensee, or designee thereof) and (ii) the registration of
any Intellectual Property material to its business by any such office, in each
case by executing and delivering to the Administrative Agent a completed Pledge
Supplement, together with all Supplements to Schedules thereto;
 
- 31 -

--------------------------------------------------------------------------------

(vii)    it shall, promptly upon the reasonable request of the Administrative
Agent, execute and deliver to the Administrative Agent any document reasonably
required to acknowledge, confirm, register, record, or perfect the
Administrative Agent’s interest in any part of the Intellectual Property,
whether now owned or hereafter acquired;
 
(viii)     except with the prior consent of the Administrative Agent or as
permitted under the Facilities Agreement, no Grantor shall execute, and there
will not be on file in any public office, any financing statement or other
document or instruments with respect to the Intellectual Property of any Grantor
included in the Collateral, except financing statements or other documents or
instruments filed or to be filed in favor of the Administrative Agent or filed
in connection with a Permitted Encumbrance or as otherwise permitted by the
Facilities Agreement, and no Grantor shall sell, assign, transfer, license,
grant any option, or create or suffer to exist any Encumbrance upon or with
respect to the Intellectual Property included in the Collateral, except for the
Encumbrance created by and under this Agreement and the other Credit Documents
or Permitted Encumbrances or as otherwise permitted by the Facilities Agreement;
 
(ix)       it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that would materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
property acquired under such contracts which would be included within the
definitions of any Intellectual Property and the Collateral, and which would be
material to such Grantor’s business; provided, that it is agreed that
commercially reasonable efforts shall not require such Grantor to agree to a
term solely in order to comply with this provision if such term would have a
financially negative impact on such Grantor;
 
(x)      it shall take all steps reasonably necessary to protect the secrecy of
all Trade Secrets, including, without limitation, entering into confidentiality
agreements with employees and labeling and restricting access to secret
information and documents;
 
(xi)       it shall use proper statutory notice in connection with its use of
any of the Intellectual Property material to its business to the extent
necessary to maintain such Intellectual Property;
 
- 32 -

--------------------------------------------------------------------------------

(xii)      it shall continue to collect, at its own expense, all material
amounts due or to become due to such Grantor in respect of the Intellectual
Property or any portion thereof, consistent with past practices and to the
extent deemed prudent business conduct by such Grantor in good faith. In
connection with such collections, each Grantor may take (and, at the
Administrative Agent’s reasonable direction during the occurrence and
continuance of an Event of Default, shall take) such action as such Grantor or,
during the occurrence and continuance of an Event of Default, the Administrative
Agent may deem reasonably necessary or advisable to enforce collection of such
amounts. Notwithstanding the foregoing, the Administrative Agent shall have the
right at any time during the occurrence and continuance of an Event of Default,
to notify, or require any Grantor to notify, any obligors with respect to any
such amounts of the existence of the Encumbrance created hereby.
 
4.8          Commercial Tort Claims.
 
(a)         Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that Schedule 4.8 (as
such schedule may be amended or supplemented concurrently with delivering
quarterly financials pursuant to Section 18(s)(ii) of the Facilities Agreement)
sets forth all Commercial Tort Claims of each Grantor in excess of $100,000
individually or $200,000 in the aggregate; and
 
(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
that with respect to any Commercial Tort Claim in excess of $100,000
individually or $200,000 in the aggregate hereafter arising it shall deliver to
the Administrative Agent a completed Pledge Supplement, substantially in the
form of Exhibit A attached hereto, together with all Supplements to Schedules
thereto, identifying such new Commercial Tort Claims.
 
SECTION 5         ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.
 
5.1         Access; Right of Inspection. Upon reasonable prior notice to the
applicable Grantor, the Administrative Agent shall have access during normal
business hours to all the books, correspondence and records of each Grantor, and
the Administrative Agent and its representatives may examine the same, take
extracts therefrom and make photocopies thereof, in each case in accordance with
Section 24 of the Facilities Agreement. The Administrative Agent and its
representatives shall also have the right, upon reasonable prior notice to the
applicable Grantor, to enter any premises of each Grantor and inspect any
property of each Grantor where any of the Collateral of such Grantor granted
pursuant to this Agreement is located for the purpose of inspecting the same,
observing its use or otherwise protecting its interests therein, in each case in
accordance with Section 24 of the Facilities Agreement. Notwithstanding the
foregoing, Administrative Agent shall not exercise the foregoing rights more
than once per year unless an Event of Default has occurred and is continuing.
 
- 33 -

--------------------------------------------------------------------------------

5.2          Further Assurances.
 
(a)          Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that the Administrative Agent may
reasonably request consistent with the terms of this Agreement, in order to
create and/or maintain the validity, perfection or priority of and protect any
security interest granted hereby or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
 
(i)       file such financing or continuation statements, or amendments thereto,
and execute and deliver such other agreements, instruments, endorsements, powers
of attorney or notices, as the Administrative Agent may reasonably request
consistent with the terms of this Agreement, in order to perfect and preserve
the security interests granted or purported to be granted hereby;
 
(ii)        take all actions necessary to ensure the recordation of appropriate
evidence of the Encumbrances and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which such
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, and the United States Copyright Office; and
 
(iii)       at the Administrative Agent’s reasonable request, appear in and
defend any action or proceeding that may affect such Grantor’s title to or the
Administrative Agent’s security interest in all or any material part of the
Collateral.
 
(b)        Each Grantor hereby authorizes the Administrative Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, and amendments thereto, in any jurisdictions and with any filing
offices as the Administrative Agent may determine, in its reasonable discretion,
are necessary or advisable to perfect the security interest granted to the
Administrative Agent herein. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Administrative Agent may determine, in its reasonable discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Administrative Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired”, but excluding
Excluded Property; provided that upon the reasonable request of any Grantor, the
Administrative Agent agrees to authorize the filing of termination statements
and or partial releases with respect to any such financing statements covering
any such Excluded Property. Each Grantor shall furnish to the Administrative
Agent from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail as required pursuant to terms of this Agreement.
 
- 34 -

--------------------------------------------------------------------------------

(c)        Each Grantor hereby authorizes the Administrative Agent to modify
this Agreement after obtaining such Grantor’s approval of and signature to such
modification by amending Schedule 4.7 (as such schedule may be amended or
supplemented concurrently with delivering quarterly financials pursuant to
Section 18(s)(ii) of the Facilities Agreement) to include reference to any
right, title or interest in any existing Intellectual Property or any
Intellectual Property acquired or developed by any Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Intellectual Property in which any Grantor no longer has or claims any right,
title or interest.
 
5.3       Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such Counterpart Agreement to the Administrative Agent, notice of which is
hereby waived by Grantors, and delivery to Administrative Agent a completed
Pledge Supplement, together with all Supplements to Schedules thereto, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Administrative Agent not to cause any Subsidiary of Borrower to
become an Additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.
 
SECTION 6         ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT.
 
6.1          Power of Attorney. Each Grantor hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Grantor’s attorney- in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Administrative Agent or otherwise,
from time to time in the Administrative Agent’s reasonable discretion to do the
following:
 
(a)         upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Administrative Agent pursuant to the Facilities
Agreement;
 
(b)         upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(c)         upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
 
- 35 -

--------------------------------------------------------------------------------

(d)         upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent with respect to any of the Collateral;
 
(e)          to prepare and file any UCC financing statements against such
Grantor as debtor to the extent not inconsistent with this Agreement;
 
(f)        to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property included in the Collateral in the
name of such Grantor as debtor;
 
(g)         upon the occurrence or during the continuance of an Event of
Default, to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes (other than to the extent
being contested in good faith) or Encumbrances (other than Permitted
Encumbrances) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Administrative Agent in its sole discretion, any such
payments made by the Administrative Agent to become obligations of such Grantor
to the Administrative Agent, due and payable immediately without demand; and
 
(h)         upon the occurrence and during the continuance of any Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
to do, at the Administrative Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Administrative Agent
deems reasonably necessary to protect, preserve or realize upon the Collateral
and the Administrative Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do,
but in each case subject to Section 7 of this Agreement.
 
6.2       No Duty on the Part of Administrative Agent or Secured Parties. The
powers conferred on the Administrative Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Administrative Agent or any Secured Party to exercise any such powers.
The Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct or a material breach of
this Agreement. The foregoing powers of attorney under this Section 6, being
coupled with an interest, are irrevocable until the security interest granted to
the Administrative Agent hereby shall have terminated in accordance with the
terms hereof.
 
- 36 -

--------------------------------------------------------------------------------

SECTION 7        REMEDIES.
 
7.1          Generally.
 
(a)          If any Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at law or in equity, all the rights and remedies of the Administrative Agent on
default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:
 
(i)          require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties;
 
(ii)       enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
 
(iii)       prior to the disposition of the Collateral, store, process, repair
or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Administrative Agent deems
appropriate; and
 
(iv)      without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Administrative Agent may deem
commercially reasonable.
 
(b)        The Administrative Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Administrative Agent, as
Administrative Agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that it would not be commercially
unreasonable for the Administrative Agent to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. To the extent permitted
by law, each Grantor hereby waives any claims against the Administrative Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Secured Obligations, Grantors shall be liable for the deficiency
and the fees of any attorneys employed by the Administrative Agent to collect
such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 7 will cause irreparable injury to the
Administrative Agent, that the Administrative Agent has no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way alter the rights of the Administrative Agent hereunder.
- 37 -

--------------------------------------------------------------------------------

(c)          The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.
 
(d)          The Administrative Agent shall have no obligation to marshal any of
the Collateral.
 
7.2        Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by the Administrative Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Administrative Agent
against the Secured Obligations as set forth in Section 16 of the Facilities
Agreement.
 
- 38 -

--------------------------------------------------------------------------------

7.3         Sales on Credit. If Administrative Agent sells any of the Collateral
upon credit, each applicable Grantor will be credited only with payments
actually made by purchaser and received by Administrative Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Administrative Agent may resell the Collateral and each applicable
Grantor shall be credited with proceeds of the sale.
 
7.4        Deposit Accounts. If any Event of Default shall have occurred and be
continuing, the Administrative Agent may apply the balance from any Deposit
Account (other than an Excluded Deposit Account) or instruct the bank at which
any Deposit Account (other than an Excluded Deposit Account) is maintained to
pay the balance of any Deposit Account (other than an Excluded Deposit Account)
to or for the benefit of the Administrative Agent.
 
7.5         Investment Related Property. Each Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws, the Administrative Agent may be compelled, with respect to any
sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Administrative Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If the Administrative Agent determines to exercise its right to
sell any or all of the Investment Related Property, upon written request, each
Grantor shall and shall cause each issuer of any Pledged Stock to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to the Administrative Agent all such information as the
Administrative Agent may request in order to determine the number and nature of
interest, shares or other instruments included in the Investment Related
Property which may be sold by the Administrative Agent in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
 
7.6          Intellectual Property.
 
(a)         Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:
 
- 39 -

--------------------------------------------------------------------------------

(i)          the Administrative Agent shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, the Administrative Agent or otherwise, in the
Administrative Agent’s sole discretion, to enforce any Intellectual Property, in
which event such Grantor shall, at the request of the Administrative Agent, do
any and all lawful acts and execute any and all documents required by the
Administrative Agent in aid of such enforcement and such Grantor shall promptly,
upon demand, reimburse and indemnify the Administrative Agent as provided in
Section 10 hereof in connection with the exercise of its rights under this
Section, and, to the extent that the Administrative Agent shall elect not to
bring suit to enforce any Intellectual Property as provided in this Section,
each Grantor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain any action, suit or proceeding against any
Person so infringing as shall be necessary to prevent such infringement or
violation;
 
(ii)       upon written demand from the Administrative Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Administrative Agent or such
Administrative Agent’s designee all of such Grantor’s right, title and interest
in and to the Intellectual Property and shall execute and deliver to the
Administrative Agent such documents as are necessary or appropriate to carry out
the intent and purposes of this Agreement;
 
(iii)      each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Administrative Agent (or any Secured Party) receives cash proceeds in
respect of the sale of, or other realization upon, the Intellectual Property;
 
(iv)      within five (5) Business Days after written notice from the
Administrative Agent, each Grantor shall make available to the Administrative
Agent, to the extent within such Grantor’s power and authority, such personnel
in such Grantor’s employ on the date of such Event of Default as the
Administrative Agent may reasonably designate, by name, title or job
responsibility, to permit such Grantor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold or delivered by such
Grantor under or in connection with the Trademarks, Trademark Licenses, such
persons to be available to perform their prior functions on the Administrative
Agent’s behalf and to be compensated by the Administrative Agent at such
Grantor’s expense on a per diem, pro rata basis consistent with the salary and
benefit structure applicable to each as of the date of such Event of Default;
and
 
(v)       the Administrative Agent shall have the right to notify, or require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of the Intellectual Property, of the existence of
the security interest created herein, to direct such obligors to make payment of
all such amounts directly to the Administrative Agent, and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such amounts and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done;
 
- 40 -

--------------------------------------------------------------------------------

(1)          all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof, subject to Permitted Encumbrances, shall be
received in trust for the benefit of the Administrative Agent hereunder and
shall be forthwith paid over or delivered to the Administrative Agent in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.7 hereof; and
 
(2)          Grantor shall not adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.
 
(b)          If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Administrative Agent of any rights, title
and interests in and to the Intellectual Property shall have been previously
made and shall have become absolute and effective, and (iv) the Secured
Obligations shall not have become immediately due and payable, upon the written
request of any Grantor, the Administrative Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the
Administrative Agent as aforesaid, subject to any disposition thereof that may
have been made by the Administrative Agent; provided, after giving effect to
such reassignment, the Administrative Agent’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Administrative Agent
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of any other Encumbrances (other than Permitted Encumbrances) granted by or on
behalf of the Administrative Agent and the Secured Parties.
 
(c)          Solely for the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 7 and at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent, to the extent
it has the right to do so and effective only during the continuance of an Event
of Default, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks, to use,
operate under, license, or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located.
 
- 41 -

--------------------------------------------------------------------------------

7.7       Cash Proceeds. In addition to the rights of the Administrative Agent
specified in Section 4.3 with respect to payments of Accounts, if an Event of
Default shall have occurred and be continuing, all proceeds of any Collateral
received by any Grantor consisting of cash, checks and other non-cash items
(collectively, “Cash Proceeds”) shall, subject to Permitted Encumbrances, be
held by such Grantor in trust for the Administrative Agent, and shall, forthwith
upon receipt by such Grantor, unless otherwise provided pursuant to Section
4.4.1(a)(ii) or the Facilities Agreement, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required) and held by the Administrative Agent
in the Collateral Account. If an Event of Default shall have occurred and be
continuing, any Cash Proceeds received by the Administrative Agent (whether from
a Grantor or otherwise) may, in the sole discretion of the Administrative Agent,
(A) be held by the Administrative Agent for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations (whether matured or
unmatured) and/or (B) then or at any time thereafter may be applied by the
Administrative Agent against the Secured Obligations then due and owing in the
manner provided in the Facilities Agreement.
 
SECTION 8        ADMINISTRATIVE AGENT.
 
The Administrative Agent has been appointed to act as Administrative Agent
hereunder by the Lenders and, by their acceptance of the benefits hereof, any
and all other Secured Parties. The Administrative Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the Facilities
Agreement. In furtherance of the foregoing provisions of this Section 8 each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder, it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Administrative Agent for the benefit of
Secured Parties in accordance with the terms of this Section 8. Administrative
Agent may resign at any time by giving thirty (30) days’ prior written notice
thereof to Lenders and the Grantors, and Administrative Agent may be removed at
any time with or without cause by an instrument or concurrent instruments in
writing delivered to the Grantors and Administrative Agent signed by the
Lenders. Upon any such notice of resignation or any such removal, Lenders shall
have the right, upon five (5) Business Days’ notice to the Administrative Agent
and upon prior written consent of Borrower (such consent not to be
(a) unreasonably withheld, conditioned or delayed or (b) required if an Event of
Default has occurred and is continuing), to appoint a successor Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent under this Agreement,
and the retiring or removed Administrative Agent under this Agreement shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under this
Agreement, and (ii) execute and deliver to such successor Administrative Agent
or otherwise authorize the filing of such amendments to financing statements,
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Administrative Agent of the security
interests created hereunder, whereupon such retiring or removed Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring or removed Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Administrative Agent hereunder.
 
- 42 -

--------------------------------------------------------------------------------

SECTION 9         CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
 
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than unasserted contingent indemnity obligations) and the end
of the Term, be binding upon each Grantor, its successors and permitted assigns,
and inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and its successors,
transferees and permitted assigns. Without limiting the generality of the
foregoing, but subject to the terms of the Facilities Agreement, any Lender may
assign or otherwise transfer any outstanding amounts under any Facility held by
it to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to Lenders herein or otherwise. Upon
the payment in full of all Secured Obligations (other than unasserted contingent
indemnity obligations) and the end of the Term, the security interest granted
hereby shall automatically terminate hereunder and of record and all rights to
the Collateral shall revert to Grantors. Upon any such termination the
Administrative Agent shall, at Grantors’ expense, execute and deliver to
Grantors or otherwise authorize the filing of such documents as Grantors shall
reasonably request, including financing statement amendments to evidence such
termination. Upon any disposition of property permitted by the Facilities
Agreement, the Encumbrances granted herein shall be deemed to be automatically
released and such property shall automatically revert to the applicable Grantor
with no further action on the part of any Person. The Administrative Agent
shall, at Grantor’s expense, execute and deliver or otherwise authorize the
filing of such documents as Grantors shall reasonably request, in form and
substance reasonably satisfactory to the Administrative Agent, including
financing statement amendments to evidence such release. In the event that all
the Capital Stock of any Grantor that is a Subsidiary of Borrower shall be sold,
transferred or otherwise disposed of in a transaction permitted by the
Facilities Agreement, then, at the request of Borrower and at the expense of the
Grantors, such Grantor shall be released from its obligations hereunder.
 
SECTION 10      STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM. Except for
the exercise of reasonable care in the custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property. Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable for failure to demand, collect or realize upon all or any part
of the Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of any Grantor
or otherwise. If any Grantor fails to perform any agreement contained herein
(except where the same is being contested in good faith by Borrower at a time
when no Event of Default has occurred and is continuing), the Administrative
Agent may (but shall not be obligated to) itself perform, or cause performance
of, such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by each Grantor under Section 10(d) of the
Facilities Agreement.
 
- 43 -

--------------------------------------------------------------------------------

SECTION 11     MISCELLANEOUS. Any notice required or permitted to be given under
this Agreement shall be given in accordance with Section 26 of the Facilities
Agreement. No failure or delay on the part of the Administrative Agent in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Credit Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Administrative Agent and Grantors and their respective successors and
permitted assigns. No Grantor shall, without the prior written consent of the
Administrative Agent given in accordance with the Facilities Agreement, assign
any right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Administrative Agent and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Agreement may be executed in
one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of an original manually
executed counterpart of this Agreement.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).
 
[Signature pages follow]


- 44 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 

 
BETTER CHOICE COMPANY INC.




 
By:
/s/ Damian Dalla-Longa

 
Name:
Damian Dalla-Longa
 
Title:
CEO




 
TRUPET, LLC
 
By:
         
By:
/s/ Damian Dalla-Longa

 
Name:
Damian Dalla-Longa
 
Title:
CEO




 
HALO, PURELY FOR PETS INC.




 
By:
/s/ Werner von Pein

 
Name:
Werner von Pein
 
Title:
President & CEO




 
BONA VIDA, INC.

 
By:
 




 
By:
/s/ Damian Dalla-Longa

 
Name:
Damian Dalla-Longa
 
Title:
CEO



[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

 
BRIDGING FINANCE INC.,
 
as the Administrative Agent




 
By:
/s/ Lekan Temidire

 
Name:
Lekan Temidire
 
Title:
Managing Director

 
[Signature Page to Pledge and Security Agreement]





--------------------------------------------------------------------------------